DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 10, 12, 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer (U.S. Pub. No. 2012/0297767) in view of Glugla (U.S. Pat. No. 9,897,020).
Regarding claims 1, 12, 16, Hofbauer discloses a method comprising: 
operating a system including an internal combustion engine and an air handling system (fig. 1 paragraph 4, 25-29 engine and turbocharger), the air handling system including an exhaust system and an intake system (fig. 1 paragraph 4,25-29, 214 is located in the intake line and 212 is located in the exhaust line), the intake system structured to provide a charge flow to the internal combustion engine, wherein the charge flow includes a fresh air flow and an exhaust gas recirculation (EGR) flow (130 is the egr valve controlling the flow of exhaust to the intake line); 
determining an imminent gear change or an imminent vehicle launch in response to inputs (paragraph 4, 12 ECU determines demanded torque from the accelerator pedal. this is a determination that interprets the previous event, torque transition or vehicle acceleration, as being for this use.  Since the previous event of a torque or acceleration indicator has been met this limitation is considered as also being addressed by the reference.  Lastly an accelerator pedal would give indication of imminent vehicle launch)
determining one or more control commands including one or more feedforward references for one or more devices of the system that control an acceleration performance of the vehicle in response to the imminent gear change or imminent vehicle launch (paragraph 4, 29, determining EGR valve position and the input/output of the ECT to obtain desired lambda, throttle valve position is based on desired EGR and then commanded of the valve, which is then used by the ECU to command fuel injection throttle, egr valve and ECT motor); and 
controlling the one or more devices of the system prior to vehicle acceleration in response to the one or more feedforward references of the one or more control commands to improve the acceleration performance from the imminent gear change or from the imminent vehicle launch indicated by the inputs relative to a current state of the one or more actuators (paragraph 4, 29, 42 discloses receiving inputs from the machine to then command the machine to provide optimal desired effect) operatively coupled with respective ones of the one or more devices.
Hofbauer does not disclose that the inputs are a traction control signal and a vehicle speed signal or that the acceleration response is improved due to the signals from the traction control signal and the vehicle speed signal.
Glugla, which deals in engine control, teaches a traction control signal and a vehicle speed signal or that the acceleration response is improved due to the signals from the traction control signal and the vehicle speed signal (col. 13, lines 22-47 discuss using GPS in order to determine upcoming gear shifting or traction control improve fuel economy during this time which is a form of improving acceleration performance).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Hofbauer with the determination of Glugla because this improves fuel efficiency (col. 13, lines 45-47).
Regarding claim 2 which depends from claim 1, Hofbauer discloses wherein the one or more feedforward references for the one or more devices boosts a pressure of the charge flow prior to the vehicle acceleration from launch (210 is a compressor to boost pressure and paragraph 4 states that the compressor provides boost in response to acceleration event).
Regarding claim 3 which depends from claim 1, Hofbauer discloses wherein the one or more feedforward references change one or more of the following devices from the current state: an EGR valve position (paragraphs 26, 29, 42 disclose how the EGR valve is controlled), an intake throttle position (egr valve option addressed), a spark timing (egr valve option addressed), a fuel injection timing (egr valve option addressed), an application of an auxiliary load (egr valve option addressed), an exhaust throttle position (egr valve option addressed), a turbocharger wastegate position (egr valve option addressed), and a variable geometry turbocharger inlet position (egr valve option addressed).
Regarding claim 4 which depends from claim 2, Hofbauer discloses wherein the one or more feedforward references initiate operation of a turbocharger to boost the pressure of the charge flow prior to the vehicle acceleration from launch (paragraph 29 discloses that the ECU controls the ECT motor due to operator demands).
Regarding claim 10 which depends from claim 1, Hofbauer discloses wherein the one or more control commands include closing an EGR valve (paragraphs 26, 42-43 discloses controlling to a desired EGR valve position).
Regarding claim 13 which depends from claim 12, Hofbauer discloses wherein the one or more devices includes at least one of an EGR valve in the EGR system, an exhaust throttle in the exhaust system, an inlet to a variable geometry turbine, a fuel injector, a spark plug, and a turbocharger to boost a charge flow pressure (the limitations of this claim have been addressed above in claim 3)
Regarding claim 17 which depends from claim 16, Hofbauer discloses wherein the one or more devices includes at least one of an EGR valve in the EGR system, an exhaust throttle in the exhaust system, an inlet to a variable geometry turbine, a fuel injector, a spark plug, and a turbocharger to boost a charge flow pressure (the limitations of this claim have been addressed above in claim 3).
Regarding claim 21, Hofbauer discloses a method comprising: 
operating a system including an internal combustion engine and an air handling system, the air handling system including an exhaust system and an intake system, the intake system structured to provide a charge flow to the internal combustion engine, wherein the charge flow includes a fresh air flow and an exhaust gas recirculation (EGR) flow (addressed in claim 1 above); 
determining an imminent gear change in response to a torque transition event indicator (paragraph 4, 12 ECU determines demanded torque from the accelerator pedal. this is a determination that interprets the previous event, torque transition or vehicle acceleration, as being for this use.  Since the previous event of a torque or acceleration indicator has been met this limitation is considered as also being addressed by the reference.  Lastly an accelerator pedal would give indication of imminent vehicle launch); 
determining one or more control commands including one or more feedforward references for one or more devices of the system that control an acceleration performance of the vehicle in response to the imminent gear change (paragraph 4, 29, determining EGR valve position and the input/output of the ECT to obtain desired lambda, throttle valve position is based on desired EGR and then commanded of the valve, which is then used by the ECU to command fuel injection throttle, egr valve and ECT motor)
controlling the one or more devices of the system prior to vehicle acceleration in response to the one or more feedforward references of the one or more control commands to improve the acceleration performance from the imminent gear change indicated by the one of the torque transition event indicator relative to a current state of one or more actuators operatively coupled with respective ones of the one or more devices (paragraph 4, 29, 42 discloses receiving inputs from the machine to then command the machine to provide optimal desired effect).
Hofbauer does not disclose that the inputs are wherein the torque transition event indicator includes at least one of a CAN bus transmission control signal and a gear shift signal.
Glugla, which deals in engine control, teaches wherein the torque transition event indicator includes at least one of a CAN bus transmission control signal and a gear shift signal (col. 13, lines 22-47 discuss using GPS in order to determine upcoming gear shifting to improve fuel economy during this time which is a form of improving acceleration performance).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Hofbauer with the determination of Glugla because this improves fuel efficiency (col. 13, lines 45-47).
Regarding claim 22 which depends from claim 21, Glugla discloses wherein the torque transition event indicator includes a stability control signal (col. 13, line 25 discloses traction control a form of stability).
Regarding claim 23 which depends from claim 21, Glugla discloses wherein the torque transition event indicator includes a traction control signal (col. 13, line 25 discloses traction control a form of stability).
Regarding claim 24 which depends from claim 21, Hofbauer discloses wherein the one or more feedforward references change one or more of the following devices from the (paragraphs 26, 29, 42 disclose how the EGR valve is controlled), an intake throttle position, a spark timing, a fuel injection timing, an application of an auxiliary load, an exhaust throttle position, a turbocharger wastegate position, and a variable geometry turbocharger inlet position (EGR valve position option addressed).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer (U.S. Pub. No. 2012/0297767) in view of Glugla (U.S. Pat. No. 9,897,020) as applied to claim 1 above, further in view of Shutty (U.S. Pub. No. 2014/0196704).
Regarding claim 11 which depends from claim 1, Hofbauer does not disclose wherein the one or more control commands include closing an inlet to a variable geometry turbine.
Shutty, which deals in engine turbines, teaches wherein the one or more control commands include closing an inlet to a variable geometry turbine (paragraph 6, 26-28, 60-64).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Hofbauer with the valve at the inlet of the turbine of Shutty because this improves the efficiency of the system.

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive.  Applicant argues on pages 8 and 9 that the cited reference does not control any devices prior to an acceleration of the vehicle which is what is required from the claims.  On the most basic level a system that has a controller operate the engine instead of a fly by wire control would control one or more devices in preparation for acceleration.  If it did not then no acceleration would occur.  In other words if the accelerator was depressed but the controller did not send out any signals to control the engine differently then no acceleration would happen.  In .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747